NO. 07-00-0311-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 16, 2001

                          ______________________________


                      JORGE ANTONIO GONZALEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 262ND DISTRICT COURT OF HARRIS COUNTY;

               NO. 829326; HONORABLE WILLIAM M. HATTEN, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                               ABATEMENT AND REMAND


       Upon a plea of not guilty, appellant Jorge Antonio Gonzalez was convicted by a jury

of robbery and punishment was assessed by the court at two years confinement.

Following his conviction, appellant filed his pro se notice of appeal. Both the clerk’s record
and reporter’s record were filed. Appellant’s brief was due to be filed on November 6,

2000, but has yet to be filed. Also, no motion for extension of time has been filed.


       Therefore, we now abate this appeal, and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b) (2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall immediately cause notice of a hearing to be

given and, thereafter, conduct a hearing to determine the following:


       1.      whether appellant desires to prosecute the appeal; and

       2.      whether appellant is indigent and entitled to appointed counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal and is indigent, then the trial court shall also take

such measures as may be necessary to assure appellant effective assistance of counsel,

which measures may include the appointment of counsel. If counsel is appointed, the

name, address, telephone number, and state bar number of said counsel shall be included

in the order appointing counsel. Finally, the trial court shall execute findings of fact,

conclusions of law, and such orders as the court may enter regarding the aforementioned

issues, and cause its findings and conclusions to be included in a supplemental clerk's

record. A supplemental record of the hearing shall also be included in the appellate

record.     Finally, the trial court shall file the supplemental clerk's record and the

supplemental reporter's record with the Clerk of this Court by Friday, February 23, 2001.




                                              2
      It is so ordered.


                              Per Curiam




Do not publish.




                          3